PER CURIAM-
OS Motion for Rehearing
Upon consideration of appellee’s motion for rehearing and/or clarification of our opinion dated July 10, 1990 and appellants’ response thereto, we withdraw the opinion and substitute the following:
After careful review of the transcript of the hearing below and the court’s order reconstructing the record, we conclude that the trial court did, in fact, take judicial notice of the judgment in the companion case, and likewise took judicial notice of related liabilities brought to his attention by plaintiffs’ counsel. In the absence of a contemporaneous objection to the procedure followed by the court, objection may not now initially be made on appeal. Chriss v. Chriss, 417 So.2d 835, 836 n. 1 (Fla. 1st DCA 1982). We therefore affirm.
Both parties have informed us, however, that the judgment in the companion case has been set aside. It is evident that the trial court’s ruling was predicated upon the existence of the companion judgment. Plaintiffs would therefore be entitled to be granted relief from judgment in the present case. Our ruling is without prejudice to the plaintiffs to so move in the trial court.
Affirmed.